Dowling, P. J.
Respondent was admitted to practice in the Supreme Court, First Department, in April, 1917.
In the petition herein the respondent was charged generally with
(1) Solicitation of negligence cases;
(2) Failure to comply with court orders fixing fees in infants’ cases.
There were many specifications set forth in connection with these charges.
The learned referee in a painstaking, careful and convincing report covering seventy-six typewritten pages, has analyzed every case in which evidence was offered to support these charges and has found the charges not sustained. He has reported that the evidence does not show any improper agencies or instrumentalities used by respondent to procure his cases, and that there was no unprofessional conduct proved within the meaning of the charges, either general or specified. It was conceded by petitioners’ counsel at the close of the proceedings that the charges had not been sustained by the evidence presented, and the petitioners do not oppose the confirmation of the referee’s report. The very full and fair trial of the issues herein resulted in a voluminous record, an examination of which satisfies us that the conclusions reached by the referee were correct and justified by the evidence.
The report should be confirmed and the proceedings dismissed.
Finch, McAvoy, Martin and O’Malley, JJ., concur.
Proceedings dismissed.